[NOT FOR PUBLICATION NOT TO BE CITED AS PRECEDENT]
               United States Court of Appeals
                   For the First Circuit

No. 98-1065

                        ROLANDO BELEN,

                    Petitioner, Appellant,

                              v.

                        UNITED STATES,

                    Respondent, Appellee.

         APPEAL FROM THE UNITED STATES DISTRICT COURT

              FOR THE DISTRICT OF NEW HAMPSHIRE

     [Hon. Joseph A. DiClerico, Jr., U.S. District Judge]

                            Before

                   Torruella, Chief Judge,
              Stahl and Lipez, Circuit Judges.

   Rolando Belen on brief pro se.
   Paul M. Gagnon, United States Attorney and Peter E. Papps,
Assistant U.S. Attorney, on Motion for Summary Disposition, for
appellee.

November 17, 1999

          Per Curiam. Before us are Mr. Belen's appeal from the
dismissal as time-barred of his 28 U.S.C.  2255 petition and
the government's motions for summary disposition and to treat
its motion as its brief on appeal.  We allow the government to
treat its motion as its brief on appeal.
          The district court held that Mr. Belen's petition was
untimely because it "was not deposited in the institution's
internal mail system on or before April 23, 1997, the deadline
for filing the petition."  In Rogers v. United States, 180 F.3d
349, 355 (1st Cir. 1999), which was decided after the district
court issued its opinion, we held that the relevant AEDPA
deadline is April 24, 1997.  In Morales-Rivera v. United
States, 184 F.3d 109 (1st Cir. 1999), another decision issued
after the district court's opinion, we held: "a pro se
prisoner's motion under 28 U.S.C.  2255 or  2254 is filed on
the date that it is deposited in the prison's internal mail-
system for forwarding to the district court, provided that the
prisoner utilizes, if available, the prison's system for
recording legal mail."  
          We vacate the judgment and remand to the district
court to determine whether Mr. Belen deposited his petition by
April 24, 1997 in the prison's internal mail-system, utilizing,
if available, the prison's system for recording legal mail.
          Vacated and remanded.  Loc.R. 27.1.